DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 8 and 22 are objected to because of the following informalities:    Appropriate correction is required.
A.	Limitations “… mon-polymeric …” as recited in claim 8, lines 1-2, should read “ … non-polymeric...”.
B.	Limitations “… mon-polymeric …” as recited in claim 22, lines 1-2, should read “ … non-polymeric...”.
Claim Rejections - 35 USC § 112
2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the material" in line 1. 
 There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 9 and 11-20, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2018/0006006, hereinafter Kim) in view of Chung et al., (US Pat. Appln. Pub. 2015/0001685, hereinafter Chung).

Regarding claim 1, Kim discloses a semiconductor device package (SDP- see Fig. 12), comprising:
a stack of semiconductor dice (see C2-C5 in unit M2 in Fig. 12; para 0065-0075, pp. 3-7);
an insulating material layer/IML (see 142, 144, 146, 148, etc. in Fig. 12; para 0046, 0047, 0048--0075) bonds between adjacent semiconductor dice of the stack;
connections between metal pillars and aligned terminal pads (see conductive/metal plugs 230, 330, 430, 530 and 138 respectively in Fig. 4, 12; para 0026, 0027, 0063) with of adjacent semiconductor dice of the stack, the 
a coating including an IML and a mold layer/ML (see 650 and 160 in Fig. 12; para 0051, 0075) extending over a back side of an uppermost semiconductor die of the stack, over and in contact with sides of the semiconductor dice of the stack
 (Fig. 12).
Kim fails to explicitly teach: a) the IML being a non-polymeric dielectric, and b) the coating being a non-polymeric coating.  
	a) Kim further teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, carbide, etc.; para 0026-0027).
b)  Chung teaches using a ML comprising conventional IML or a polymer material as required (see 601 in Fig. 1B; para 0052).  
	Kim and Chung are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Kim, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Chung, so that the insulation/dielectric performance can be improved and the processing can be simplified in Kim’s SDP. 
	


Regarding claim 3, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein Kim teaches the coating/non-polymeric coating extending into openings (for example, see 160 in Fig. 8; para 0051) in sides of the stack between material of the non-polymeric dielectric bonds and material of adjacent semiconductor dice.

Regarding claim 4, lines 2-3, the limitations “.....material of the non-polymeric dielectric bonds and material of the non-polymeric coating each comprise an in situ formed compound” are taken to be product-by-process limitations, it is the patentability of the claimed product and not of recited process steps which must be established, because
  only the final product/structure is relevant, not a method of forming the respective compounds by “an in situ process”, “in a separate process steps in different cycle times”, “formed in different tools”, etc. Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 103 is fair.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re 

Regarding claim 5, Kim and Chung teach substantially the entire claimed structure as applied to claims 1 and 4 above, wherein Kim teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, etc.; para 0026-0027).

Regarding claim 6, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein Kim teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers devoid of filler material (for example, oxide, nitride, etc.; para 0026-0027).

Regarding claim 9, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein Kim further teaches using a variety of different IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, carbide, etc.; para 0026-0027) providing a selection of the material of the non-polymeric diffusion bonds being different than that of the non-polymeric coating, as desired.



Regarding claim 13, Kim discloses a semiconductor device package (SDP- Fig. 12), comprising:
stacked semiconductor dice (see C2-C5 in unit M2 in Fig. 12; para 0065-0075, pp. 3-7);
an insulating material layer/IML devoid of filler material (see 142, 144, 146, 148, etc. in Fig. 12; para 0046, 0047, 0048-0075) bonding adjacent semiconductor dice; electrical connections (see bumps, pads and through-silicon-via/TSV plug electrodes 234, 238, 230 respectively in Fig. 6; TSV 530 in Fig. 12; para 0027, 0045-0049, 0073, 0075) extending through the IML between adjacent semiconductor dice; and
a coating including a mold layer/ML (see 160 in Fig. 12; para 0051, 0075) extending over sides of the semiconductor dice
 (Fig. 12).
Kim fails to explicitly teach: a) the IML being a non-polymeric dielectric material, and b) the coating being a non-polymeric coating.  
	a) Kim further teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers devoid of filler material (for example, oxide, nitride, carbide, etc.; para 0026-0027).

	Kim and Chung are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Kim, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Chung, so that the insulation/dielectric performance can be improved and the processing can be simplified in Kim’s SDP.

Regarding claim 14, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers comprising silicon (see for example, oxide/silicon oxide, nitride/silicon nitride, carbide/silicon carbide, etc.; para 0026-0027).

Regarding claim 15, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Chung teaches using a ML comprising conventional IML (see 601 in Fig. 1B; para 0052) and Kim teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers comprising silicon (for example, oxide/silicon oxide, nitride/silicon nitride, carbide/silicon carbide, etc.; para 0026-0027).



Regarding claims 17-18, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim teaches a top surface of an uppermost stacked semiconductor die is covered with a rear protection/insulating layer (536 in Fig. 12; para 0052) and Chung teaches SPD protection/insulation layer comprising conventional IML or a polymer material as required (see 601 in Fig. 1B; para 0052). Kim further teaches the IML comprising a variety of materials including conventional non-polymeric insulating dielectric material layers devoid of filler material (for example, oxide, nitride, carbide, etc.; para 0026-0027). It would be obvious to one of ordinary skill in the art to realize that such combination of Kim and Chung would provide a top surface of an uppermost stacked semiconductor die being covered with non-polymeric dielectric material devoid of filler material, wherein the non-polymeric coating extends over the non-polymeric dielectric material devoid of filler material on the top surface of the uppermost stacked semiconductor die.
Regarding claim 19, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim teaches the coating/non-polymeric coating being substantially conformal (see 160 in Fig. 12). 

Regarding claim 20, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim further teaches using a variety of different IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, carbide, etc.; para 0026-0027), providing a selection of the material of the non-polymeric diffusion bonds being different than that of the non-polymeric coating, as desired.

5.	Claims 7-8, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2018/0006006, hereinafter Kim, Chung et al., (US Pat. Appln. Pub. 2015/0001685, hereinafter Chung) and further in view of Okumura (US Pat 4807021), Gerber et al., (US Pat. Appln. Pub. 2007/0235850, hereinafter Gerber) and Nikitin et al., (US Pat. Appln. Pub. 2013/0292684, hereinafter Nikitin). .
	 
Regarding claims 7-8 and 10 respectively, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, except; a) a thickness of the non-polymeric dielectric bonds are between about 10 and about 25 microns, or b) a thickness of the non-polymeric coating is between about 25 and about 50 microns, or c) at least some of the semiconductor dice of the stack are of a thickness between about 30 and about 70 microns.
	Okumura teaches a SDP having conventional dielectric insulating film (IF) with a thickness of about 1.0-1.5 microns (see IF in Fig. 2, 6A; col. 2, lines 60-63).

	Nikitin teaches a SDP wherein a semiconductor die/chip has a thickness from about 1-1000 microns to achieve the desired electrical and thermal performance (see para 0037). 
	Furthermore, the determination and selection of parameters including dimensions (thickness, width/diameter, length, etc.), spacing/pitch, a total number, etc., of a dielectric layer/IF/IML, pad, ML/encapsulation, via/pillar, semiconductor dice/chips, etc., in Semiconductor Chip Packaging and Interconnect/Encapsulation technology is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, surface protection, stress/defect reduction and improved reliability. 
	Kim, Chung, Okumura and Nikitin are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chung and Kim, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-c), as taught by Okumura, Gerber and Nikitin, so that the desired electrical/thermal performance, surface protection and stress/defect reduction can be achieved and processing can be simplified in Chung and Kim’s SDP. 


	Okumura teaches a SDP having conventional dielectric insulating film (IF) with a thickness of about 1.0-1.5 microns (see IF in Fig. 2, 6A; col. 2, lines 60-63).
	Gerber teaches a molded SDP wherein an encapsulation/ML coating above a chip surface is about 40-70 microns (see 260 above 202 in Fig. 2; col. 0033) to provide the desired surface protection.  
	Nikitin teaches a SDP wherein a semiconductor die/chip has a thickness from about 1-1000 microns to achieve the desired electrical and thermal performance (see para 0037). 
	Furthermore, the determination and selection of parameters including dimensions (thickness, width/diameter, length, etc.), spacing/pitch, a total number, etc., of a dielectric layer/IF/IML, pad, ML/encapsulation, via/pillar, semiconductor dice/chips, etc., in Semiconductor Chip Packaging and Interconnect/Encapsulation technology is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, surface protection, stress/defect reduction and improved reliability. 
	Kim, Chung, Okumura and Nikitin are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-b), as taught by Okumura, Gerber and Nikitin, so that the desired electrical/thermal performance, surface protection and stress/defect reduction can be achieved and processing can be simplified in Chung and Kim’s SDP. 

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NITIN PAREKH/Primary Examiner, Art Unit 2811